PER CURIAM.
This is an appeal and cross-appeal from a final order of the hearing officer in rule-making proceedings held pursuant to section 120.54, Florida Statutes (1991). The order constitutes “final agency action” under section 120.54(4)(d). We hold that the findings of fact are supported by competent substantial evidence, and that the conclusions of law, stating that the Florida Marine Fisheries Commission’s proposed Rules 46-39.0055, 46-39.0075, and 46-39.-0095, Florida Administrative Code, are arbitrary and capricious, and therefore invalid, are correct. See section 120.52(8); Adam Smith Enterprises, Inc. v. State Dep’t of Environmental Regulation, 553 So.2d 1260 (Fla. 1st DCA 1989); Agrico Chemical Co. v. State Dep’t of Environmental Regulation, 365 So.2d 759 (1st DCA 1978), cert. den., 376 So.2d 74 (Fla.1979). Accordingly, we affirm that portion of the final order invalidating those proposed rules. With regard to Appellees’ cross-appeal of the portion of the order finding proposed Rule 46-39.005(2)(b), Florida Administrative Code, valid, we hold that the record does not support the finding of validity, and we reverse that portion of the final order because the hearing officer relied on the same flawed data upon which the determination of invalidity was based. See section 120.68(10).
AFFIRMED in part and REVERSED in part.
BOOTH, SHIVERS and WEBSTER, JJ., concur.